Citation Nr: 9932380	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-36 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for herniated nucleus 
pulposus (HNP), L4-5 and L5-S1, with degenerative disc 
disease (DDD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from December 1988 to 
September 1994, and prior unverified service for nine years, 
four months, and six days.

In its preliminary review of the record, the Board of 
Veterans' Appeals (Board) notes that an April 1998 Department 
of Veterans Affairs (VA) rehabilitation medical service 
report reflects that the examiner believed that plain X-ray 
films and a magnetic resonance imaging (MRI) study would be 
appropriate to rule out any spinal pathology as the cause for 
the veteran's symptoms.  Thereafter, while the claims folder 
contains an April 1998 X-ray report with respect to X-rays of 
the lumbosacral spine, there is no such report regarding a 
MRI, and no indication as to whether or not such a study was 
ever conducted.  Therefore, since the record currently is 
unclear as to whether a MRI was conducted in April 1998, this 
matter must be remanded for a clear determination as to 
whether such a study went forward in April 1998, and if so, 
whether the report from this examination is available for 
association with the claims folder.  Records of VA medical 
treatment are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

In addition, while the March 1998 VA neurological examination 
noted that the veteran had some minimal low grade tenderness 
to palpation diffusely over his low back and the April 1998 
VA rehabilitation medicine service examination revealed 
tenderness over the L4-S1 area, there is no indication as to 
the extent of pain on motion, and particularly as to the 
existence of ranges of movement which are essentially pain-
free.  In this regard, the Board notes that the veteran's 
service-connected low back disability may be rated at least 
in part based on limitation of motion of the affected joint, 
and that the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance. It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness 
is as important as limitation of motion, 
and a part which becomes painful on use 
must be regarded as seriously disabled.  
A little used part of the musculoskeletal 
system may be expected to show evidence 
of disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like. 

38 C.F.R. § 4.45 provides: 

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 


	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse. 
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations. For the purpose of rating 
disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple 
involvements of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor 
joints, ratable on a parity with major 
joints. The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

In light of the above discussion, it is the opinion of the 
Board that a contemporaneous and thorough VA examination 
would be of assistance to the Board in clarifying the nature 
and extent of the veteran's service-connected low back 
disorder.  The Board further notes that in the event that a 
MRI of the lumbar spine was not conducted in April 1998, the 
new VA examiner should also determine whether such a study 
would be helpful in assessing the veteran's low back 
disability.  In the event that the new examiner determines 
that a MRI is not warranted, he or she should explain this 
decision in light of the April 1998 VA rehabilitation 
medicine service examiner's comment that a MRI would be 
appropriate to rule out spinal pathology as the cause for the 
veteran's symptoms.

The Board would like to emphasize that with respect to the 
issue of entitlement to an increased rating based on 
complaints of functional loss due to pain on motion, there 
must be objective findings to support the subjective 
complaints.  In other words, subjective complaints, standing 
alone, do not by themselves warrant an increased rating.

Finally, the Board observes that in a rating decision prior 
to the veteran's discharge from service, the veteran was 
granted service connection for a low back disorder and 
assigned a 10 percent evaluation.  However, in his first 
rating decision following service, service connection was 
established with a noncompensable evaluation.  Although it is 
noted that the initial rating decision was indicated to be 
for vocational rehabilitation purposes and specifically notes 
that the veteran was still on active duty, the record does 
not reflect that the regional office (RO) has formally 
adjudicated the legal effect of this earlier rating decision.  
Consequently, since the Board finds that the veteran has 
clearly raised this issue in his notice of disagreement, 
dated in April 1996, and this issue is inextricably 
intertwined with the issue on appeal, the Board finds that it 
must be adjudicated prior to the review of the veteran's 
claim on appeal.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Parenthetically, while the Board also notes that the veteran 
has raised the issue of clear and unmistakable error (CUE) 
with respect to the September 1995 rating decision's 
assignment of a noncompensable rating for the veteran's low 
back disorder, the September 1995 rating decision can not be 
the subject of a claim for CUE, as it is this rating decision 
which is currently on appeal before the Board.  CUE may not 
be claimed with respect to rating decisions which are not yet 
final and binding.  38 C.F.R. § 3.105(a) (1999).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his low back 
disorder.  He should be specifically 
requested to state whether he recalls 
undergoing a MRI evaluation in or about 
April 1998.  Any medical records other 
than those now on file pertaining to this 
disability should be obtained and 
associated with the claims folder.  The 
RO should take appropriate action to 
clarify in the record whether or not a VA 
MRI was conducted in about April 1998.  
If such a MRI was conducted, the RO 
should take appropriate action to place a 
copy of such study in the claims file.  
If it proves impossible to obtain a copy 
of the report of the MRI, the RO should 
provide an explanation in the record why 
the actions taken to obtain a copy of the 
report were adequate, and why the RO can 
not obtain a copy of the MRI report.

3.  The RO should then arrange for a VA 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's low back disorder.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion.  With 
respect to active and passive motion, the 
examiner should specify the range of pain 
free motion.  The physician should 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
In particular, it is requested that the 
examiner provide responses to the 
following: 

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability, the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  Any 
opinions expressed must be accompanied by 
a complete rationale.

In the event that a MRI was not conducted 
by the VA in April 1998, the examiner is 
further requested to determine whether 
such a study would be helpful in 
assessing the veteran's low back 
disability.  In the event that the new 
examiner determines that a MRI is not 
warranted, he or she should explain this 
decision in light of the April 1998 VA 
rehabilitation medicine service 
examiner's comment that a MRI would be 
appropriate to rule out spinal pathology 
as the cause for the veteran's symptoms.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to a compensable evaluation 
for service-connected HNP, L4-5 and L5-
S1, with DDD, including consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  The RO should further adjudicate 
the legal effect of the July 1994 rating 
decision.

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the applicable time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












